          Case 1:20-cv-10177-JPO Document 7 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EUSEBIA RENEYDA CUELLO,
                     Plaintiff,
                                                                 20-CV-10177 (JPO)
                     -v-
                                                                       ORDER
 HEALTHFIRST PHSP, INC.,
                       Defendant.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on

December 3, 2020. Counsel for the plaintiff is directed to file an appearance with this Court no

later than January 11, 2021.

       Counsel for the defendant shall serve a copy of this order on counsel for the plaintiff by

December 24, 2020.

       SO ORDERED.

Dated: December 7, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
